Citation Nr: 1219605	
Decision Date: 06/05/12    Archive Date: 06/13/12

DOCKET NO.  08-20 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), major depressive disorder, anxiety disorder, and adjustment disorder.   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 2001 to January 2004.  

This matter is before the Board of Veterans' Appeal (Board) from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

The Board has recharacterized the Veteran's psychiatric disorder claim based on case law precedent.  The United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD include claims for service connection for all psychiatric disabilities reasonably raised by the Veteran or the evidentiary record, based on the inherent unreasonableness of imputing self-knowledge of mental conditions from which the Veteran may be suffering.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Similarly, in the present case, the Veteran's claim the subject of this appeal requires broadening based on evidence of diagnosed PTSD, depression, and anxiety, and based on the inherent unreasonableness of limiting the scope of claim to the Veteran's explicit claim for depression.


FINDING OF FACT

The Veteran has major depressive disorder and anxiety disorder not otherwise specified (NOS) that are attributable to her active military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for major depressive disorder and anxiety disorder NOS have been met. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection 

The Veteran seeks service connection for an acquired psychiatric disorder.  VA treatment records reflect various diagnoses, including PTSD, major depressive disorder, adjustment disorder, and anxiety disorder. 

She specifically contends that her psychiatric problems began during service and that she has been experiencing related symptomatology since that time.  

With respect to PTSD, in particular, the Veteran does not contend that her stressors are combat related; rather, she contends that she experienced a number of war-related stressful events during her deployment, including hearing nearby artillery explosions, being in close proximity to an IED (improvised explosive device) while riding in a convoy, and other stressors related to her job as a personnel specialist while deployed to Iraq.  She also contends that these experiences contributed to her current depressive and anxiety disorders.  

Applicable Laws and Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  In general, service connection requires (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the third Shedden element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. 247, 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011). 

Certain chronic diseases, including psychosis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011). 

Establishing service connection for PTSD requires specific findings.  These are (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in- service stressor.  See 38 C.F.R. § 3.304(f).  The diagnosis of PTSD must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, 4th edition, of the American Psychiatric Association (DSM-IV).  Id.  See also 38 C.F.R. § 4.125(a) (2011).

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) (West 2002) and 38 C.F.R. § 3.304(d) (pertaining to combat veterans); Gaines v. West, 11 Vet. App. 353 (1998) (Board must make a specific finding as to whether the veteran engaged in combat).

The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  Service in a combat zone does not establish that a veteran engaged in combat with the enemy.  Id.  Whether the veteran engaged in combat with the enemy is determined through the receipt of certain recognized military citations or other supportive evidence.  West v. Brown, 7 Vet. App. 70 (1994).

Previously, if VA determined either that the veteran did not engage in combat with the enemy or that the veteran did engage in combat, but that the alleged stressor was not combat related, the veteran's lay testimony, by itself, was not sufficient to establish the occurrence of the alleged stressor.  Instead, the record had to contain credible supporting evidence that corroborates the veteran's testimony or statements.  Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996). 

However, VA has recently amended its regulations governing service connection for PTSD by liberalizing the evidentiary standard for establishing the required in-service stressor where the following requirements are satisfied:

First, the veteran must have experienced, witnessed, or have been confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, and the veteran's response to the event or circumstance must have involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f). 

Second, a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor.  Id.  Additionally, there must be in the record no clear and convincing evidence to the contrary, and the claimed stressor must be consistent with the places, types, and circumstances of the veteran's service.  Id. 

These revised regulations became effective July 13, 2010, and apply in cases like the Veteran's which were appealed to the Board prior to July 13, 2010, but not decided by the Board as of that date.  75 Fed. Reg. 41092 (July 15, 2010). 

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation if sufficiently complex in nature; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, in relevant part, 38 U.S.C.A. 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay statements may serve to support a claim by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet); Espiritu, 2 Vet. App. at 494-95 (lay person may provide eyewitness account of medical symptoms). 

In this, as in any other case, it remains the duty of the Board as the fact finder to determine the relative credibility of the evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  The United States Court of Appeals for the Federal Circuit held, in Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006), that the Board is obligated to, and fully justified in, determining whether lay testimony is credible in and of itself, and that the Board may weigh the absence of contemporary medical evidence against lay statements. 

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "[i]t is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 53).

Factual Background

The Veteran's service treatment records reflect that she was treated for adjustment disorder with depressed mood and personality disorder with passive and dependant features in December 2001.  The record reflects that she was admitted to the inpatient facility for a period of sixteen days.  Associated records also indicate a possible Tylenol overdose leading up to the hospitalization.  

A November 2003 post-deployment Report of Medical History likewise reflects that the Veteran was hospitalized for depression in December 2001.  The Veteran's separation examination indicates a normal psychological clinical evaluation.  

A January 2004 Memorandum For Record confirms that that the Veteran served in Iraq from March 2003 to October 2003 in support of Operation Iraqi Freedom.  Her DD Form 214 reflects that her military occupational specialty (MOS) was that of human resources specialist.  

The Veteran separated from service in January 2004; in June 2004, VA treatment records show that the Veteran was having nightmares about being back in Iraq.  She stated that she was overly anxious/scared over loud noises and that she was fearful of being sent back to Iraq since she was in the National Guard.  The impression was depression and questionable PTSD. 

In July 2004, VA treatment records reflect that the Veteran was having nightmares about her service in Iraq and that she was depressed.  She expressed fears about being re-deployed to Iraq with the National Guard.  Although it was noted that her MOS was that of personnel administrator, the Veteran reported that she feared for her life while deployed to the war-zone.  She specifically stated that she would often hear explosions and feared that her unit would be targeted.  She also feared that a booby trap or mine could "end her life" whenever she left the compound.  The Veteran did note that she was "committed to a locked inpatient ward for 2 weeks while in service for depression" at Fort Hood, prior to her departure to Iraq.  The examiner indicated that the Veteran did not meet the full PTSD criteria, but that she had anxiety symptoms about returning to Iraq, in addition to nightmares, difficulty concentrating, and fatigue in association with her fear of being sent back to Iraq.  The assessment was adjustment disorder with symptoms of isolation and anxiety.  

In February 2005, the Veteran filed a claim for service connection for depression.  

A February 2005 VA PTSD outpatient treatment report reflects that the Veteran was suffering from exaggerated startle response, difficulty with interpersonal relationships, and insomnia.  The examiner noted that the Veteran had experienced "clear depressive episodes in the past associated with military stressors that led to contact with a chaplain."  He also noted that she had difficulty coping with her deployment to Iraq and that she had "high levels of fear."  The psychologist indicated that the Veteran's combat stressors were limited, as she served as a personnel specialist, and that much of her difficulty coping with deployment was related job stress.  The pertinent diagnosis was major depressive disorder.  The VA psychologist noted that the Veteran clearly had "some PTSD symptoms," but it was unclear if she met the full diagnostic criteria for PTSD.  

A March 2005 VA treatment note reflects that the Veteran continued to feel "nervous and stressful."  The assessment was major depressive disorder with partial PTSD symptoms. 

Other VA treatment records dated in March 2005 reflect that the Veteran continued to attend a Women's Stress Disorder Treatment Team Emotional Management group. 

An April 2005 VA treatment report reflects improved emotional and behavioral functioning since the last visit.  The diagnosis was major depressive disorder in partial remission.  

An April 2005 VA PTSD outpatient note shows that the Veteran was currently in the National Guard and that she was concerned about being redeployed to Iraq.  She noted a decrease in nightmares, but continued to endorse feeling anxious and "jumpy."  She noted that while deployed to Iraq, she became overwhelmed with the workload.  She also noted that she regularly heard roadside bombs, and that an IED exploded ahead of her while she was on a convoy.  No one was injured and she did not report seeing any injured or dead persons.  The Veteran indicated that she liked being in the Women's Trauma group; the Veteran declined medication for anxiety symptoms but agreed to start medication if her symptoms did not improve.  The assessment was anxiety disorder versus dysthymic disorder.  

In April 2005, the Veteran presented to the ER with symptoms of anxiety.  She reported that she had experienced a "nervous breakdown at the firing range" during her National Guard drill that day.  She stated that she was unable to "take loud noises," and that she needed some "nerve pills."  The clinical note indicates that the Veteran was "very upset by loud noises and had an anxiety/panic episode today at the firing range."  The assessment was anxiety.  

A follow-up PTSD outpatient treatment report shows that the Veteran was distressed after having to go to the shooting range as part of her weekend drill for the National Guard.  The psychologist stated that, "because of post-deployment emotions problems, the Veteran was not require to fire the M-16.  However merely being in proximity (50 feet) to loud sounds . . . led to a panic attack (feeling overwhelmed, shortness of breath, exaggerated startle response, extremely high levels of fear, tearfulness, feelings of vulnerability)).  She continued to have extremely high levels of arousal and discomfort and finally presented to the emergency room that night, as documented by the VA clinical records.  The Veteran was very tearful and stated that she was going to "quit" the National Guard because she was could not "take this anymore."  The diagnoses were major depressive disorder and anxiety disorder NOS.  

In a June 2005 letter, the Veteran reported that she had been experiencing dramatic stress, post-war depression, and anxiety since returning from Iraq.  She endorsed anxiety attacks, especially when having to go to the firing range with her National Guard unit.  She stated that she was unable to tolerate the loud noise of the gunfire.  She also stated that she was uncomfortable in large crowds.  She noted that she had been attending group therapy and that she was currently seeing a psychologist to cope with her psychiatric problems.  Other letters from the Veteran dated throughout 2005 and 2006 reflect similar sentiments.  

A July 2005 VA clinical note reflects that the Veteran had a "breakdown" during a student internship because it reminded her of Iraq "with people coming at me to do a lot of things."  She reported that she was unable to handle the demands of school and took a leave of absence.  She continued to feel depressed and she was tearful.  The assessment was anxiety disorder NOS and depressive disorder NOS.  

Other VA treatment records dated throughout 2005 and 2006 show continued treatment for PTSD, anxiety disorder, and major depressive disorder. 


Analysis 

Again, the Veteran contends that her current anxiety and depressive disorders had their onset during active service.  She has consistently reported that she experienced numerous non-combat related stressors in association with her duties as a personnel specialist in Iraq, in addition to being exposed to other war-related stressors (i.e., including hearing nearby artillery explosions and IEDs).  She believes her anxiety and depressive disorders are directly related to these experiences.  

As an initial matter, post-service treatment records indicate that the Veteran has been diagnosed with multiple psychiatric disorders, to include anxiety disorder NOS and major depressive disorder.  As such, she has a current disability; the Board now turns to the issues of in-service incurrence and nexus.

In this case, STRs show that the Veteran was hospitalized for a period of 16 days for apparent psychiatric symptomatology, including adjustment disorder with depressed mood in December 2001.  Although the Veteran's clinical psychological evaluation was normal at separation, the December 2001 episode of psychiatric treatment was additionally noted on her separation Report of Medical History.  Based on the foregoing, the in-service incurrence requirement is met in this case.  

The Board now turns to the issue of nexus.  Again, an alternative method of establishing the third Shedden element is through a demonstration of continuity of symptomatology.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. 

Numerous post-service VA mental health records reflect continued psychiatric symptomatology beginning as early as June 2004.  Such symptomatology and treatment is unquestionably proximate to service, especially when considering that she separated in January 2004 and started to receive treatment for depression and anxiety as early as June 2004, although no psychosis was identified.

Moreover, as outlined above, VA medical records largely reflect that her current anxiety and depressive disorders are specifically related to her service in Iraq.  

For example, in VA treatment records in 2004 and 2005, the Veteran reported that she often heard nearby artillery explosions and experienced other job related stressors while in Iraq.  She stated that this resulted in anxiety, fear, and feeling overwhelmed with her job.  The post-service medical evidence clearly shows that the Veteran continued to experience extreme anxiety (e.g., panic attacks/anxiety attacks, nervousness, etc.) when exposed to any type of loud noise, or gunfire.  VA treatment records also reflect that she continued to be demonstrably overwhelmed by everyday stressors which reminded her of her administrative duties in Iraq.

The evidence also shows that she has been diagnosed with major depressive disorder and anxiety disorder as a result of these experiences.  Indeed, in a February 2005 VA mental health note, the Veteran described her duties as a personnel specialist and noted that she had difficulties coping with her deployment and that she suffered from high levels of anxiety while in Iraq.  The VA clinical psychologist diagnosed major depressive disorder based on this history.  Other VA mental health records show diagnoses of anxiety disorder NOS specifically related to her experiences in Iraq and in the National Guard.

The Veteran has credibly stated that her psychiatric symptoms had onset in service, that these symptoms have continued since that time, and that she continues to be bothered by recollections of stressful and traumatic incidents in service. Barr, 21 Vet. App. at 303 (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  She is competent to make such statements; moreover, the Board has no reason to doubt the Veteran's credibility in this case. 

In sum, the evidence shows that the Veteran was treated for psychological symptomatology in-service; post-service treatment records reflect diagnoses of psychiatric disorders sufficiently proximate to service; and these VA treatment records adequately link the Veteran's psychiatric disorders to service.  Accordingly, based on the preponderance of the evidence, the Board finds that the elements are met for service connection for a psychiatric disorder, best characterized as major depressive disorder and anxiety disorder NOS, on a direct basis.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304

Further inquiry could be undertaken with a view towards development of the claim so as to obtain an additional medical opinion.  However, under the benefit-of-the-doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-07 (1994).  As such, the Board will exercise its discretion to find that the evidence is in relative equipoise with respect to this claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for major depressive disorder and anxiety disorder NOS is granted.  



____________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


